Citation Nr: 0607188	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefit purposes.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to June 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
determined the veteran was competent to handle the 
disbursement of funds.


FINDING OF FACT

The veteran has the mental capacity to contract or to manage 
his own affairs, including the disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA benefit purposes.  38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.353(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 letter.  In it, VA informed 
the veteran that in order to be determined to be incompetent, 
the evidence would need to show he was unable to manage his 
financial affairs including disbursement of his funds in a 
wise and prudent manner.  It specifically told him to submit 
clinical and diagnostic records to substantiate that he was 
incompetent.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA stated it would 
attempt to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  While the veteran was not specifically informed 
that he should submit any evidence in his possession that 
pertained to the claim, he was essentially informed of such.  
For example, in the November 2003 letter, VA told him what 
evidence was needed to substantiate his claim and that he 
should submit evidence, such as clinical or diagnostic 
records.  The veteran has submitted both clinical records 
plus lay statements (as opposed to having VA assist him).  
Thus, he has actual knowledge that he should submit evidence 
that pertains to his claim.  Further, in the January 2004 
statement of the case, VA provided him with the provisions of 
38 C.F.R. § 3.159, which informed that he should submit any 
evidence in his possession that pertains to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the November 2003 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided 
opportunities at that time to submit additional evidence, 
which he did.  He was also provided supplemental statements 
of the case in June 2004 and August 2004, and each provided 
him an additional 60 days to submit additional evidence or 
argument.  The veteran submitted additional evidence after 
the June 2004 supplemental statement of the case.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
The veteran has not informed VA of any records that need to 
be obtained.  VA has conducted a field examination in 
connection with this claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Competency

The veteran is in receipt of pension benefits with additional 
allowance based on the need for aid and attendance.  The 
veteran was determined to be incompetent in October 1991, and 
has had such status since that time.  

In July 2003, a VA field examination was conducted.  A VA 
employee made a personal visit to the veteran.  He described 
the veteran's physical condition, which was that he could not 
ambulate or stand up without assistance due to paralysis of 
the left side of his body as a result of a hypertensive 
stroke that occurred many years ago.  He stated the veteran 
was being assisted in all his daily personal needs and 
activities.  The field examiner noted that there had been 
"significant improvement" in the veteran's mental 
condition.  He stated the veteran was able to hold a coherent 
conversation and was well aware of his ailments and the 
corresponding medication he took.  He added the veteran had 
fair orientation to time, place, and events.

The field examiner made a specific finding that the veteran 
was fully aware of his VA benefits, as well as the amounts 
and types of his expenses.  He noted the veteran handled his 
funds and personally transacted business with the bank where 
his monthly VA benefit is under direct deposit.  The field 
examiner stated the veteran appreciated the value of money 
and did not allow anyone to interfere in the management of 
his funds.  The veteran was also able to do complex 
mathematical computation.  The field examiner determined the 
veteran was capable of managing his funds in a wise and 
effective manner.  The field examiner recommended that the 
veteran's monthly VA benefits be directly paid to him without 
VA supervision.

In September 2003, the RO determined that the veteran was 
competent.  He has appealed this finding, asserting that he 
is incompetent.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2005).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  38 C.F.R. § 3.353(b) (2005).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(c) (2005).

To support his claim that he is incompetent to manage VA 
funds, the veteran has submitted multiple lay statements that 
he is physically disabled and needs the assistance of others 
to get around.  He has submitted his own statements 
describing his physical disabilities.  In a January 2004 
statement from a private physician, he asserted that veteran 
had a permanent partial physical disability.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran is incompetent to handle the 
disbursement of VA funds.  A VA field examiner made specific 
findings that the veteran was competent.  He addressed the 
specific criteria of what constitutes an incompetent person 
for VA purposes and how the veteran did not meet that 
criteria.  No person or professional has refuted such 
finding.  Rather, the lay and medical statements the veteran 
has submitted address only the veteran's physical 
disabilities and not his mental capacity.  The evidence 
indicates specifically that the veteran has the mental 
capacity to contract or to manage his affairs, including 
disbursement of funds without limitation.  Accordingly, and 
especially in light of the regulatory presumption favoring a 
finding of competency, the Board finds that restoration of a 
finding of incompetency for VA benefits purposes is denied.  


ORDER

The claim of restoration of a finding of incompetency for VA 
benefit purposes is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


